                                          Case 4:20-cv-04441-JSW Document 28 Filed 10/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        TAKE-TWO INTERACTIVE SOFTWARE,
                                   7    INC., et al.,                                       Case No. 4:20-cv-04441-JSW

                                   8                  Plaintiffs,                           CLERK'S NOTICE VACATING
                                                                                            HEARING ON MOTION TO DISMISS
                                   9           v.
                                                                                            Re: Dkt. No. 22
                                  10    BRANDON SIMS,
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                 YOU ARE HEREBY NOTIFIED that the hearing on the Motion to Dismiss,

                                  14          scheduled on October 9, 2020 at 9:00 am before the HONORABLE JEFFREY S. WHITE,

                                  15          is vacated. A written ruling shall issue.

                                  16   Dated: October 2, 2020
                                                                                          Susan Y. Soong
                                  17                                                      Clerk, United States District Court
                                  18

                                  19                                                      By: ________________________
                                  20                                                      Jennifer Ottolini, Deputy Clerk to the
                                                                                          Honorable JEFFREY S. WHITE
                                  21                                                      jswcrd@cand.uscourts.gov

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
